




Exhibit A


#4850-4649-0924v2
10(c)(ii)
#4850-4649-0924v2
AMENDMENT NO.6
TO THE
ARROW ELECTRONICS STOCK OWNERSHIP PLAN
As Amended and Restated, Effective January 1, 2009






The Arrow Electronics Stock Ownership Plan, as amended and restated, effective
January 1, 2009 (the Plan), is hereby amended, effective as of December 3, 2015,
by adding the following at the end of the Introduction to the Plan:
“Effective December 3, 2015, the Plan shall be merged into the Arrow Electronics
Savings Plan (the “Savings Plan”). In connection with such merger, each
participant in the Plan shall be entitled to a benefit immediately after the
merger (if the Savings Plan then terminated) which is equal to or greater than
the benefit such participant would have been entitled to receive if the Plan had
terminated immediately before to the merger.”










